Citation Nr: 1637820	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-17 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a bilateral knee disability.

2. Entitlement to service connection for bilateral foot fungus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1958 to June 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado that, in pertinent part, declined to reopen the previously denied claims for entitlement to service connection for bilateral knee and foot disabilities. In November 2014, the Board reopened the claims and remanded for further development. These matters have now been returned to the Board for readjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for a bilateral knee disability and bilateral foot fungus. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

As noted above, these claims were most recently remanded by the Board in November 2014. At that time, the RO was instructed to schedule the Veteran for new VA examinations to assess the nature and etiology of the claimed disabilities. Upon examination, the VA examiner was asked to identify the Veteran's current disabilities and provide an opinion regarding whether a nexus existed between each disability and the Veteran's service. 

To that end, the Veteran underwent VA knee and lower leg examination in February 2015. However, the VA examiner's report neither clearly identifies the Veteran's current knee disabilities nor provides a definitive nexus opinion thereon. The examiner indicates that the Veteran has chondromalacia in both knees that was diagnosed in service, but then states that this "condition does not cause any disability at this time." As such, it is unclear whether the Veteran has a current diagnosis of chondromalacia. Further, the examiner notes that a recent MRI shows a tear in the medial meniscus cartilage of the Veteran's left knee. However, the examiner states that it is unknown when this injury occurred, and provides no opinion on the matter of etiology.  

Similarly, the Veteran underwent VA skin examination in February 2015. At that time, the VA examiner noted the Veteran's in-service incurrence of tinea pedis and tinea corpis. The examiner then indicates that the Veteran later "reacquired these infections," but provides no additional timeline, including whether the Veteran currently suffers from this disability. The examiner also fails to state specifically whether the "reacquired" skin infections should be considered to be a separate and unrelated occurrence from the skin infection in service (although it seems that this was implied by the examiner). Further, the examiner indicates that the Veteran was treated for onychomycosis in 2003, but does not opine whether this disability is etiologically related to service, including the Veteran's known in-service podiatric fungal infections.  The examiner's statement that the onychomycosis was not diagnosed while in service is not sufficient to address this question regarding the etiology of the disorder.  

A claimant has the right to substantial compliance with remand directives. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Board finds that the VA examiner's February 2015 reports are not sufficiently compliant with its November 2014 remand directives, such that the examinations are inadequate for the purpose of adjudicating these claims. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2015) (VA has a duty to assist veterans in substantiating claims for VA benefits); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). As such, a remand is now warranted such that adequate VA opinions, which are responsive to the Board's directives, may be obtained.

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159 (c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Obtain and associate with the record all VA treatment records for the Veteran dated from November 2014 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Thereafter, schedule the Veteran for a VA knee examination to determine whether any current knee disability is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

      a. Identify all current knee disabilities.   

b. For each diagnosed disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service, including the Veteran's reports of a 1970 right knee injury and bilateral knee pain and chondromalacia noted in the service medical records. 

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion offered.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

3. Thereafter, schedule the Veteran for a VA skin examination to determine whether any current disability is related to service. The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All pertinent symptomatology and findings must be reported in detail. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report. Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner should then address the following:

      a. Identify all current dermatological foot disabilities.   

b. For each diagnosed disability, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service. The examiner should explicitly address the Veteran's reports of in-service athlete's foot, his in-service treatment for tinea pedis and tinea corpis, and the possible relationship of these in-service conditions to any existing disabilities.   

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion offered.

If the Veteran fails to report for the examination, the examiner should nevertheless undertake a review of the claims file and respond to the above questions.

4. Readjudicate the claims on appeal. If either benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




